Case 20-00297-dd        Doc 32     Filed 11/04/20 Entered 11/04/20 16:28:36                Desc Main
                                   Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

 In re:
                                                     Chapter 7
          Crystal Denise Little
                                                     Case No. 20-00297-dd
                   Debtor(s).




            NOTICE OF FIRST HOME LOAN PAYMENT POSTPONEMENT

               Please take notice that on October 30, 2020 upon request of the Debtor(s), or if

applicable Co-Debtor(s), BANK OF AMERICA, N.A. agreed to postpone the monthly payment

amount for the home loan ending in 5887 secured by property at 1329 E Maynard St Ext

Pageland, SC 29728-8148 (the “Home Loan”) for three (3) months (the “First Postponement

Period”). The First Postponement Period starts with October 1, 2020 and will continue until

December 31, 2020. The postponed payment amounts may be added to the end of the term of the

Home Loan and are not being waived or forgiven. Additionally, interest will, to the extent

permitted by law (including any confirmed bankruptcy plan), continue to accrue during this time

period. At the end of the First Postponement Period, the regular payment schedule provided for

under the Home Loan (or if applicable the Debtor(s) confirmed bankruptcy plan) will resume

without further notice, and the First Postponement Period will terminate absent: (1) the

Debtor(s), or if applicable Co-Debtor(s), submission of a second payment postponement request

through (i) bankofamerica.com/coronavirus, (ii) Bank of America’s virtual assistant, Erica®, or

(iii) Bank of America’s mobile banking app; and (2) BANK OF AMERICA, N.A.’s subsequent

agreement to the second payment postponement request.

               If a second payment postponement request is not submitted, Bank of America,

N.A. will reach out to Debtor(s), or if applicable Co-Debtor(s), at the end of the First
                                                 1
Case 20-00297-dd        Doc 32     Filed 11/04/20 Entered 11/04/20 16:28:36             Desc Main
                                   Document      Page 2 of 4



Postponement Period, to work out repayment options based on the Debtor(s)’, or if applicable

Co-Debtor(s)’, circumstances, including the potential option to add the postponed payments to

the end of Debtor(s) loan. Bank of America, N.A. will also work on this repayment plan, as

required, with the third party that currently owns or insures the Debtor(s)’ loan.

               Alternatively, if a second payment postponement request is submitted by

Debtor(s), or if applicable Co-Debtor(s), and agreed to by BANK OF AMERICA, N.A., it is

anticipated that Debtor(s), or if applicable Co-Debtor(s), will be advised as how a request to be

evaluated for available options, including long-term assistance options, can be made at

termination of the second payment postponement period.

               To the extent a payment is made on the Home Loan during the First

Postponement Period, the funds will be applied to the Home Loan according to the terms of the

Home Loan contract, but will not extend the First Postponement Period, and the acceptance of

such funds by BANK OF AMERICA, N.A. should not be construed as a waiver of BANK OF

AMERICA, N.A.’s rights under the Home Loan, applicable bankruptcy law, or applicable non-

bankruptcy law. BANK OF AMERICA, N.A. expects that, to the extent necessary, the Debtor(s)

will also promptly take any required actions with the Court to effectuate the terms of the

payment postponement described in this Notice.

               Please take further notice that if the Debtor(s), or if applicable Co-Debtor(s), pays

property taxes and insurance on their own under the terms of the Home Loan, the Debtor, or if

applicable Co-Debtor(s), should continue to pay those obligations when they come due or as

otherwise required by any applicable bankruptcy plan. If the amounts are not paid, BANK OF

AMERICA, N.A. may, in order to insure that its collateral is adequately protected, and subject to

any applicable bankruptcy plan, pay those obligations on the Debtor(s)’, or if applicable Co-



                                                 2
Case 20-00297-dd        Doc 32    Filed 11/04/20 Entered 11/04/20 16:28:36            Desc Main
                                  Document      Page 3 of 4



Debtor(s)’, behalf and establish an escrow account for payments going forward. If this occurs,

BANK OF AMERICA, N.A. will notify the Debtor(s), or if applicable Co-Debtor(s), of the

change and file a payment change notice with this Court as required.

               If the Debtor(s), or if applicable Co-Debtor(s), pays property taxes and insurance

obligations through an escrow account established under the terms of the Home Loan, BANK

OF AMERICA, N.A. will continue to pay those obligations when they come due during the First

Postponement Period. Any shortage that may occur as a result of the payment postponement will

be captured in the next annual analysis. Debtor(s), or if applicable Co-Debtor(s), may continue

to make deposits to the escrow account during the First Postponement Period to prevent a

subsequent escrow shortage, but the Debtor(s), or if applicable Co-Debtor(s), is not obligated to

do so.

               Finally, please note that during the First Postponement Period the Debtor(s), or if

applicable Co-Debtor(s), monthly Home Loan statements may reflect the payment amounts

postponed as past due balances. To the extent that occurs, the Debtor(s), or if applicable Co-

Debtor(s), should disregard that portion of the Home Loan statement.

               Nothing under this Notice should be construed as a waiver of BANK OF

AMERICA, N.A.’s rights under the Home Loan, applicable bankruptcy law, or applicable

non-bankruptcy law.

                                             /s/John B. Kelchner
                                             John B. Kelchner (ID #6987)
                                             HUTCHENS LAW FIRM LLP
                                             P.O. Box 8237 (29202)
                                             240 Stoneridge Drive, Suite 400
                                             Columbia, SC 29210
                                             803-726-2700
                                             john.kelchner@hutchenslawfirm.com
Columbia, South Carolina                     Attorney for Bank of America, N.A
November 4, 2020

                                                3
Case 20-00297-dd          Doc 32      Filed 11/04/20 Entered 11/04/20 16:28:36                 Desc Main
                                      Document      Page 4 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF SOUTH CAROLINA

  IN RE:
                                                     CHAPTER 7
  Crystal Denise Little
                                                     BANKRUPTCY NO. 20-00297-dd
                                         Debtor(s)

                                      CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that on today’s date, I served on the persons below a copy of
the Notice of First Home Loan Payment Postponement in the above-referenced case by either electronic
mail in accordance with U.S. Bankruptcy Court, District of South Carolina, Operating Order 08-07, with
respect to CM/ECF Participants, or depositing same in the United States Mail with sufficient postage
affixed and addressed as follows, with respect to all other persons:

Debtors:
Crystal Denise Little
1329 E Maynard Street Ext
Pageland, SC 29728

Attorney for Debtor:
Jason T. Moss
816 Elmwood Avenue
Columbia, SC 29201

Chapter 7 Trustee:
Janet B. Haigler
PO Box 505
Chapin, SC 29036


                                                      /s/Cameron Pruitt
                                                      Cameron Pruitt
                                                      Administrative Assistant
                                                      HUTCHENS LAW FIRM LLP
                                                      P.O. Box 8237 (29202)
                                                      240 Stoneridge Drive, Suite 400
                                                      Columbia, SC 29210
                                                      803-726-2700
Columbia, South Carolina
November 4, 2020




                                                     4
